DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on November 23, 2020 for Application, titled: “Method and Apparatus for Locating Errors in Documents via Database Queries, Similarity-Based Information Retrieval and Modeling the Errors for Error Resolution”.

Status of the Claims
Claims 1-18 were pending.  By the 11/23/2020 Response, claims 1, 5, 6, 11, 14, and 16-18 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-18 remain pending in the application and have been examined.

Priority
This Application was filed 09/01/2016 and claims the benefit of US Provisional Application No. 62/213,428, filed 09/02/2015.  For the purpose of examination, the 09/02/2015 is considered to be the effective filing date.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a client … and given a distance or weight parameter” is unclear what weight parameter is and dependent claims 2-18 do not cure the deficiency.
Claim 1 recites the limitation “testing by … the testing including testing at least a hypothesis of correctness of the document” is unclear what hypothesis correctness is and dependent claims 2-18 do not cure the deficiency.
Claim 1 recites the limitation “said product … by consulting a server and related database” is unclear what “consulting” is and dependent claims 2-18 do not cure the deficiency.
Claim 1 recites the limitation “the processor of the processor search manager apparatus comprising the special purpose client/server computer system comprising the client and a server coupled to the product and service transaction database” is unclear what the processor comprises and dependent claims 2-18 do not cure the deficiency.
Claim 1 recites the limitation “parsing the document into component attributes…” is unclear what component attributes are and dependent claims 2-18 do not cure the deficiency.
For the purpose of examination, the Examiner interprets the terms “weight parameter” as “any weight parameter”, “hypothesis of correctness” as “any correctness test”, “consulting” as “any communication”, “comprising the special purpose client/server computer system comprising the client and a server” as “comprising the special purpose client/server computer system”, and “component attributes” as “any attribute”.
Dependent claims 2-18 are also rejected because of their dependency on their independent claim 1.
Claim 17 recites “using an affective system of the special purpose client/server computer system ... to provide an intelligent response …” is unclear what an intelligent response is.  For the purpose of examination, the Examiner interprets it as “a response”.
Claim Rejections - 35 USC § 101
The 2019 PEG procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 PEG is set forth in two ways:  First, the 2019 PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.  It is also noted that comparing the overall abstract idea of the present claims to previous court decisions for the rejection is no longer required.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-18 recite a computer-implemented method of detecting a transaction application error in a document and automatically resolving the error as recited in the preamble comprising a series of steps.  Therefore, the claims are directed to a process and fall within one of the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method of detecting a transaction application error in a document and automatically resolving the error, the method performed on one of a special purpose client/server computer system and a dynamic artificial neural network array of programmably selectable neuron and synapse circuits programmed to perform the method, each synapse circuit representing a programmable distance between two neuron circuits and a programmable weight of the synaptic circuit connection, the method comprising:
receiving a document into the special purpose client/server computer system by at least one of near field communication, camera and audio and by recording a transaction product or service objects;
storing at least one product or service object from the document in a product and service transaction database, 
the product or service object comprising at least one suspicious transaction in the product and service transaction database, 
the product and service transaction database being coupled to processor search manager apparatus, 
the processor search manager apparatus comprising a processor and a non-transitory storage device,
a client connected to the dynamic artificial neural network array of programmably selectable neuron and synapse circuits selected from the dynamic artificial neural network array and given a distance or weight parameter, and 
the processor of the processor search manager apparatus comprising the special purpose client/server computer system comprising the client and a server coupled to the product and service transaction database,
testing by said processor of the processor search manager apparatus and programmably selected neuron and synapse circuits of the dynamic artificial neural network array of hypotheses of correctness of the document, the testing including testing at least a hypothesis of correctness of the document, 
said product and service transaction database comprising one of a similarity-based and a nearest neighbor search to identify the document as the transaction application error in the document by consulting a server and related database located in the internet cloud for collecting data for determining and verifying the likelihood of the transaction application error;
parsing the document into component attributes using artificial intelligence for storage in the product and service transaction database; 
defining a vector space of component attributes for the product and service transaction database;
applying at least one model to results returned from the product and service transaction database in response to a transaction query, 
the transaction query requesting product or service objects in said product and service transaction database most similar to a target object, the queried objects, responsive to the query, being most similar to each other, and
resolving the transaction application error by engaging in communication with one of a product and service provider setting forth identification of the transaction application error, a basis of the transaction application error and a proposed resolution of the transaction application error by near field communication with a transaction terminal.
The claim as a whole recites a method implemented on a computer (a client/server computer system) for detecting a transaction application error in a document and automatically resolving the error by receiving, storing transaction documents into a database (a product and service transaction database), testing and parsing the documents through the application of a search manager apparatus by analyzing weight parameters through a plurality of databases for a plurality of objects.  Thus, the claim is directed to a process of organizing and processing electronic transaction information (detecting errors of the inputted documents by analyzing parameters of a plurality of databases for a plurality objects via a client/server computer system).
  The claim is directed to a method of detecting a transaction error in a document and resolving it through communication which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and falls under the “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of a generic client/server computer system and generic network-based storage devices do not take the claim out of the methods of organizing human interactions grouping.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claim recites the additional elements include a server computer system, a network, a search manager apparatus, a processor, and memory, and a plurality of 
[0218]  As will be apparent to one skilled in the relevant art(s) after reading the description herein, the computer architecture shown in FIG. 19 may be configured as any number of computing devices such as a system manager, a work station, a game console, a portable media player, a desktop, a laptop, a server, a tablet computer, a PDA, a mobile computer, a smart telephone, a mobile telephone, an intelligent communications device or the like.

Applicant’s Publication does not describe how the computer elements are different from the general computer components.  Thus, when viewed as a whole, the claim merely amounts to the instructions to apply the abstract idea (i.e. detecting errors of the inputted documents by analyzing parameters through a plurality of databases for a plurality objects via a computer system) on a system, and are considered to amount to nothing more than requiring a generic system (e.g. a system comprising a generic processor, a memory; a generic element for inputting data (document); a generic element for testing data (document), and a generic element for applying data (model)) to merely carry out the abstract idea itself.  The claim merely amounts to the application or instructions to apply the abstract idea on a computer and requires no more than a generic computer to perform the generic computer functions to merely carryout the abstract idea itself.  Each limitation of the claim has been considered both individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  The claim is nothing more than the instruction to (Step 2A Prong 2-No).
Step 2B:
The claim includes the additional elements, such as a server computer system, a network, a search manager apparatus, a processor, and memory, and a plurality of databases, to perform the receiving, storing, testing, consulting, parsing, defining, applying, requesting, and resolving steps.  All these additional elements are recited at a high level of generality (see Publication, paragraphs 207-222 and Figures 19-21).  The additional elements amount to no more than instructions to implement the abstract idea with a processor, memory, and programmed instructions which do not integrate the abstract idea into a practical application.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the receiving, storing, testing, consulting, parsing, defining, applying, requesting, and resolving steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claim 2 recites more details about model application (administrative requirements), claim 3 recites more details about the interactions among a plurality of communication devices (network structure), claim 4 recites more details about suspicious activities (administrative requirements), claim 5 recites predicting (data processing), claims 6 and 13 recite more identifying similar behavior/pattern into cluster (data processing), claim 7 recites more identification of a different product or service 
Dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in claim 1.  Although a computer acts as the processing device in the claimed method, the claim does no more than implement the abstract idea of detecting errors of the inputted documents by analyzing parameters of a plurality of databases for a plurality objects via a computer system.  Using a computer to input data, test data, and apply more data based the tested data, amount to no more than electronic information processing, which is one of the most basic functions of a computer.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claimed invention is on using a computer system for detecting errors of the inputted transaction documents by analyzing the parameters of a plurality of databases for a plurality objects.  The claims are not directed to a new type of processor, system, server, or memory, nor do they provide a method of processing data 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Birdwell et al. (US PUB. No. 2010/0332475) (“Birdwell”) in view of Birdwell et al. (US PUB. No. 2015/0106316) (“Birdwell-1”) and further in view of Slater et al. (US PUB. No. 2015/0312320) (“Slater”).
As per claim 1, Birdwell-1 teaches a method of detecting a transaction application error in a document and automatically resolving the error, the method performed on one of a special purpose client/server computer system and a dynamic artificial neural network array of programmably selectable neuron and synapse circuits programmed to perform the method, each synapse circuit representing a programmable distance between two neuron circuits and a programmable weight of the synaptic circuit connection (see Birdwell-1, Abstract “multi-dimensional dynamic adaptive neural network array “DANNA”), the method comprising:
Birdwell-1 teaches the following limitations:
receiving a document into the special purpose client/server computer system by at least one of near field communication, camera and audio and by recording a transaction product or service objects (see Birdwell-1, Abstract, para. 3-4, 82-85);
Birdwell in view of Birdwell-1 and Slater teaches the following limitations:
storing at least one product or service object from the document in a product and service transaction database (see Birdwell, Abstract “a plurality of database for a plurality of objects”, para. 59 “criminal activity pattern detection and disease modeling or disease discovery”, 60-62 “detection of patterns in criminal activity, behaviors (objects in the database) may be suspicious transactions that are or reports.  Hypotheses may be the possible organizational structures of a criminal network or conspiracy”), 
and service transaction database (see Birdwell, para. 59, 60-62), 
the product and service transaction database being coupled to processor search manager apparatus (see Birdwell, Abstract “a plurality of database for a plurality of objects”), 
the processor search manager apparatus comprising a processor and a non-transitory storage device (see Birdwell, Abstract “a plurality of database for a plurality of objects”),
a client connected to the dynamic artificial neural network array of programmably selectable neuron and synapse circuits selected from the dynamic artificial neural network array and given a distance or weight parameter (see Birdwell, Abstract “a plurality of database for a plurality of objects”), and 
the processor of the processor search manager apparatus comprising the special purpose client/server computer system comprising the client and a server coupled to the product and service transaction database (see Birdwell-1 Abstract “DANNA”.  Birdwell, Abstract “a plurality of database for a plurality of objects”, para. 59 “criminal activity pattern detection and disease modeling or disease discovery”, 60-62 “detection of patterns in criminal activity, behaviors (objects in the database) may be suspicious transactions that are or reports.  Hypotheses may be the possible organizational structures of a criminal network or conspiracy”),
Birdwell teaches the following limitations:
testing by said processor of the processor search manager apparatus and programmably selected neuron and synapse circuits of the dynamic artificial neural a hypothesis of correctness of the document (see Birdwell-1, Abstract “DANNA”), 
said product and service transaction database comprising one of a similarity-based and a nearest neighbor search to identify the document as the transaction application error in the document by consulting a server and related database located in the internet cloud for collecting data for determining and verifying the likelihood of the transaction application error (see Birdwell, Abstract “a plurality of database for a plurality of objects”, para. 52, 61-63, 96-97);
Slater teaches the following limitations:
parsing the document into component attributes using artificial intelligence for storage in the product and service transaction database (see Slater, para.49-51 “parsing information”; Figure 4.  see Birdwell-1, Abstract “DANNNA”, see Birdwell, Abstract, 59, 60-62); 
Birdwell-1 teaches the following limitations:
defining a vector space of component attributes for the product and service transaction database (see Birdwell-1, para. 82-83, 116, 119, 122-124, 137; Figure 13);
Birdwell teaches the following limitations:
applying at least one model to results returned from the product and service transaction database in response to a transaction query see Birdwell, para. 61-63, 105 “applying the query or series of queries”), 
the transaction query requesting product or service objects in said product and service transaction database most similar to a target object, the queried objects, 
resolving the transaction application error by engaging in communication with one of a product and service provider setting forth identification of the transaction application error, a basis of the transaction application error and a proposed resolution of the transaction application error by near field communication with a transaction terminal (see Birdwell, para. 61-63, 105 “applying the query or series of queries”).
Birdwell-1 and Birdwell are related to each other and thus are directed to the same field of method and apparatus for providing an artificial neural network and information retrieval and modeling (see abstracts).  Slater teaches processing data received via a network from multiple client devices (see title).  Slater further teaches that its network can be any network (see para. 23).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Slater in the system and method of Birdwell-1 and Birdwell since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would recognized that the results of the combination were predictable

As per claim 2, Birdwell teaches the product or service transaction database comprising purchasing patterns of a plurality of consumers, 
the method further comprising:
applying the model to consumer members of a cluster of similar consumer behavior to obtain a relationship comprising a flow of one of capital, goods and services 

As per claim 3, Birdwell-1 teaches an organizational structure hypothesis for resolution by the special purpose client/server computer system comprising interactions among a plurality of communication devices forming nodes of a communications network (see Birdwell-1, Abstract, para. 3-4, 82-85).

As per claim 4, Birdwell teaches wherein the suspicious transaction comprises a medical record of medical data of a medical claim of a consumer of medical services to detect a pattern of fraudulent activity of a medical service provider (see Birdwell, para. 61-62 “Transactions could also be medical records or medical data such as medical claims for reimbursement from insurance or Medicare, where the goal is detection of patterns of activity indicative of fraud”).

As per claim 5, Birdwell teaches the one of a product and service transaction database comprising a financial transaction database, 
the method further comprising:
predicting an instance of consumer fraud by one of a product provider and a service provider responsive to a query of the product and service transaction database of one of the client and the server (see Birdwell, para. 59 “other application include financial, data mining”, 60 “financial application”).

As per claim 6, Birdwell teaches further comprising mining transaction information stored in the one of a product and service transaction database to identify a cluster representing a similar behavior including a purchasing pattern of one of a consumer and an enterprise (see Birdwell, para. 59-61 “other application include financial, data mining, criminal activity pattern detection and disease modeling or disease discovery”).

As per claim 7, Birdwell teaches further comprising a plurality of databases, the plurality of databases including a product database, a product provider database, a service database, a service provider database and an image database, 
the method further comprising:
identification of a different product or service provider if resolution of a product or service transaction error does not occur (see Birdwell, Abstract “a plurality of database for a plurality of objects”, para. 12-13 “A plurality of databases and a modeling and search capability extends and exploits already patented similarity-based indexing and search technologies”, 32, 45, 100 “Multiple ESD, MAD and CBIR databases may be implemented using the Core Database technology to form a plurality of hierarchical and relational databases to improve the accuracy of the inferred properties of target objects and their probability of occurrence”).

As per claim 8, Birdwell-1 teaches further comprising analyzing parameters of the plurality of databases for a plurality of data objects (see Birdwell-1, Abstract, para. 3-4, 82-85).

As per claim 9, Birdwell-1 teaches further comprising the data objects include time and frequency varying data (see Birdwell-1, Abstract, para. 3-4, 82-85).

As per claim 10, Birdwell-1 teaches further comprising applying multivariate statistical analysis, principal component analysis and content-based image retrieval to provide two-dimensional attributes of three-dimensional objects (see Birdwell-1, Abstract, para. 3, 82-85).

As per claim 11, Birdwell teaches further comprising verifying the sales transaction application error in the document comprising an erroneous application of sales tax in a transaction in a given jurisdiction (see Birdwell, para. 52, 61-63, 96-97, 105 “applying the query or series of queries”).

As per claim 12, Birdwell teaches further comprising using content-based image resolution for comparing data objects with target samples of products and services (see Birdwell, para. 52, 61-63, 96-97, 105 “applying the query or series of queries”).

As per claim 13, Birdwell-1 teaches comprising applying a model to members of the cluster comprising a Bayesian or belief network graphing hypothetical relationships among data objects (see Birdwell-1, Abstract, para. 3-4, 82-85).

As per claim 14, Birdwell-1 teaches further composing establishing, a user profile at a local client processor and memory for each member of a household for resolving at least one transaction application error in the document (see Birdwell-1, Abstract, para. 3, 82-85).

As per claim 15, Birdwell teaches further comprising using the content-based image resolution to differentiate between products providers by different images found in different product provider catalogs (see Birdwell, para. 52, 61-63, 96-97, 105).
 
As per claim 16, Birdwell-1 teaches further comprising receiving a document into the dynamic artificial neural network array of programmably selectable neuron and synapse circuits using near field communication with the transaction terminal (see Birdwell-1, Abstract, para. 3-4, 82-85).

As per claim 17, Birdwell-1 teaches further comprising using an affective system of the special purpose client/server computer system and the dynamic artificial neural network array of programmably selected neuron and synapse circuits to provide an intelligent response to a discovered transaction application error (see Birdwell-1, Abstract, para. 3, 82-85).

As per claim 18, Birdwell-1 teaches wherein the special purpose client/server computer system further comprises a client computer system comprising a mobile telecommunications device comprising a dock, a camera, a geographic position system, near field communication and a time of day and date calendar, the client computer system for readying service or product objects of a transaction from a transaction terminal (see Birdwell-1, Abstract, para. 3-4, 82-85).


Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
Step 2A, Prong 1:
Applicant argues that claim 1 has nothing to do with organizing human activity such as fundamental economic practice (i.e., hedging, insurance, mitigating risk).  None of these alleged practices (hedging, etc.) are found in the amended claim 1.  The claims do not recite an abstract idea (see Remarks, page 15).
Response:
The Examiner respectfully disagrees.  The claim, either before or as presently amended, is directed to a method of detecting a transaction error in a document and resolving it through communication which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and falls under the “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of a generic client/server computer system and generic network-based storage devices do not take the claim out of the methods of organizing human interactions grouping.  Applicant’s arguments are not persuasive.
Step 2A, Prong 2:
Applicant argues that Fig. 19 cited in the last Office Action is not the present invention when claim 1 is read as a whole in view of its artificial intelligence concepts including an artificial neural network in combination with a natural language processor are described in Figs 10-15.  Applicant argues that claim 1 as a whole integrates additional elements of artificial intelligence into a practical application of resolving document transaction errors (see Remarks, page 15).
Response:
The Examiner respectfully disagrees.  As analyzed in the Step 2A Prong 2 above, the additional elements all are recited at a high level of generality and the limitations are done by generically recited computer components.  When viewed as a whole, the claim merely amounts to the instructions to apply the abstract idea (i.e. detecting errors of the inputted documents by analyzing parameters through a plurality of databases for a plurality objects via a computer system) on a system, and are considered to amount to nothing more than requiring a generic system (e.g. a system comprising a generic processor, a memory; a generic element for inputting data (document); a generic element for testing data (document), and a generic element for applying data (model)) to merely carry out the abstract idea itself.  Applicant’s arguments are not persuasive.
Step 2B:
Applicant argues that none of the cited references (Slater, Birdwell, and Birdwell-1) teach parsing information in a transaction document.  Thus, the claims amount to significantly more than an abstract idea (see Remarks, page 16).
Response:
The Examiner respectfully disagrees.  Applicant appeals to have mixed the 101 patent eligibility rejection with the 102/103 prior art rejection.  Unlike rejections under 102/103 which are evidence based, 101 is not evidence based but rather is a matter of law and such that no evidence is required.  When a claim does not have a 102/103 rejection, this simply means no prior art is found to reject the claim, but it does not automatically make the claim become patent-eligible under the Mayo/Alice test.  A claim must be significantly more to transform the abstract idea into patent eligible subject matter in order to make the claim patent-eligible as discussed by the Supreme Court in Alice.  Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Applicant argues that Slater reference does not teach the amended limitation “parsing the document into component attributes using artificial intelligence for storage in the product and service transaction database.” (see Remarks, page 16).
Response:
The Examiner respectfully disagrees.  Birdwell in view of Birwell-1 and Slater teaches the limitation “parsing the document into component attributes (see Slater, para. 35, 49-52; Figure 4) using artificial intelligence (see Birdwell-1, Abstract, para. 4 “a method and apparatus for constructing a neuroscience-inspired artificial neural network embodied in a dynamic adaptive neural network array”, 82-84), for storage in the product and service transaction database (see Birdwell, Abstract “… a search manager for analyzing parameters of a plurality of databases for a plurality of objects”, 59 “Other 
Birdwell-1 and Birdwell are related to each other and are directed to the same field of method and apparatus for providing an artificial neural network and information retrieval and modeling (see abstracts).  Slater teaches processing data received via a network from multiple client devices (see title).  Slater further teaches that its network can be any network (see para. 23).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Slater in the system and method of Birdwell-1 and Birdwell since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would recognized that the results of the combination were predictable.  Therefore, Applicant’s arguments are not persuasive.
In conclusion, the rejection of the claims under 35 USC 101 and 103 are MAINTAINED.




Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697